 Case 2:19-cv-06182-DSF-PLA Document 57-2 Filed 04/09/20 Page 1 of 3 Page ID #:2038




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
14
     Janet Garcia, Gladys Zepeda, Miriam Zamora,      Case No.: 2:19-cv-6182-DSF-PLA
15   Ali El-Bey, Peter Diocson Jr., Marquis Ashley,   [Assigned to Hon. Dale S. Fischer]
16   James Haugabrook, individuals, KTOWN FOR
17   ALL, an unincorporated association,              [PROPOSED] ORDER RE
     ASSOCIATION FOR RESPONSIBLE AND                  DEFENDANT CITY OF LOS
18   EQUITABLE PUBLIC SPENDING an                     ANGELES’ MOTION TO DISMISS
19   unincorporated association                       PLAINTIFFS’ SECOND AMENDED
                     Plaintiffs,                      COMPLAINT (FED. R. CIV. PROC.
20
          vs.                                         12(b)(1); 12(b)(6))
21   CITY OF LOS ANGELES, a municipal entity;
22   DOES 1-50,
                 Defendant(s).
23
24
25
26
27
28
 Case 2:19-cv-06182-DSF-PLA Document 57-2 Filed 04/09/20 Page 2 of 3 Page ID #:2039




 1
           The Court, having received Defendant City of Los Angeles’ Notice of Motion
 2
     And Motion To Dismiss Plaintiffs’ Second Amended Complaint pursuant to Federal
 3
     Rules of Civil Procedure 12(b)(1) and 12(b)(6) (“Motion”), and having considered the
 4
     pleadings and all papers filed in connection with the motion and the arguments of the
 5
     parties, rules as follows:
 6
 7   IT IS HEREBY ORDERED that the Motion is granted. The Court finds as follows:
 8
 9      (1) As to Plaintiffs Ktown for All and the Association for Responsible and

10         Equitable Public Spending, the First Cause of Action (“Right To Be Secure

11         From Unreasonable Seizures” – Facial Challenge) and Second Cause of Action
12         (“Right To Be Secure From Unreasonable Seizures” – As-Applied Challenge)
13         are dismissed with prejudice for failure to state a claim upon which relief can be
14         granted under Federal Rule of Civil Procedure 12(b)(6).
15
        (2) As to Plaintiff Ktown for all All, the Fourth Cause of Action (“Right to Due
16
           Process of Law – Facial Challenge) and Fifth Cause of Action (“Right to Due
17
           Process of Law – As-Applied Challenge) are dismissed with prejudice for failure
18
19         to state a claim upon which relief can be granted under Federal Rule of Civil

20         Procedure 12(b)(6).
21
        (3) As to all Plaintiffs, the Third Cause of Action (“Void For Vagueness”) is
22
           dismissed for failure to state a claim upon which relief can be granted under
23
           Federal Rule of Civil Procedure 12(b)(6).
24
25      (4) Plaintiffs Ktown for All and the Association for Responsible and Equitable
26         Public Spending lack Article III standing. The Second Amended Complaint
27         [Dkt. 43] filed by Plaintiffs Ktown for All and the Association for Responsible
28

                                                1
 Case 2:19-cv-06182-DSF-PLA Document 57-2 Filed 04/09/20 Page 3 of 3 Page ID #:2040




 1        and Equitable Public Spending is hereby dismissed with prejudice for lack of
 2        subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).
 3
          IT IS SO ORDERED.
 4
 5
 6
 7   Dated: _______________        ________________________________________
 8                                 Hon. Dale S. Fischer, United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
